STAKELY, Justice.
This is an appeal by W. C. Dantzler, the husband of Mrs. W. C. Dantzler, against Bagby Elevator and Electric Company. The suit is by the husband for loss of services alleged to have been sustained by him as the result of injuries alleged to have been suffered by his wife. These two cases out of which these two appeals arise were consolidated for trial in the court below. The cases were tried on the same evidence by the same jury and before the same trial judge. Separate verdict for each defendant was rendered by the jury and there was a judgment for the defendant in each case. By agreement of the parties the two appeals are submitted to this court upon one record which discloses the pleadings and rulings thereon, written charges given and refused, the verdict and judgment and motion for a new trial.
Separate assignment of error has been made in each appeal. The assignment in each case is identical and presents for review only one question which is the order of the trial court in overruling the demurrer to the defendant’s plea of contributory negligence.
This case is affirmed on the authority of Dantzler v. Bagby Elevator and Electric Company, a Corporation, this date decided by this court, ante, p. 189, 136 So.2d 894.
Affirmed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.